  8:20-cr-00104-RFR-MDN Doc # 93 Filed: 07/06/21 Page 1 of 1 - Page ID # 294




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                                       8:20CR104
       vs.
                                                               MOTION TO RESTRICT
JONATHAN DANIEL ROONEY,

                       Defendant.


       COMES NOW the United States of America, by and through the United States Attorney

and the undersigned Assistant United States Attorney, and moves this Court to restrict the

Government’s Reply to Defendant’s Objection to Proposed 404(B) Evidence regarding the

above-captioned defendant.


                                                      UNITED STATES OF AMERICA, Plaintiff

                                                      JOSEPH P. KELLY
                                                      United States Attorney
                                                      District of Nebraska

                                               By:    s/ Lecia E. Wright
                                                      LECIA E. WRIGHT, #24562
                                                      Assistant U.S. Attorney
                                                      1620 Dodge Street, Suite 1400
                                                      Omaha, NE 68102-1506
                                                      Tel: (402) 661-3700
                                                      E-mail: Lecia.Wright@usdoj.gov

                                    CERTIFICATE OF SERVICE

        I hereby certify that on July 6, 2021, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system, which sent notification of such filing to all registered
participants.

                                                      s/ Lecia Wright
                                                      Assistant U.S. Attorney
